Pee Curiam.
Counsel for the defendants conceded, on the argument, that the questions raised are fairly debatable, and that, in such a situation, a writ of certiorari should issue. He urged, however, that the writ should not operate to prevent the submission, at the ensuing general election, of the question embodied in the resolution under attack, i. e., the construction by the defendant municipality of an electric light, heat and power plant, as provided in the resolution.
We agree that the writ should not be permitted to interfere with the submission of the question at the coming election. The prosecutor will not be concluded on any of the questions raised by an adverse result at the polls. The allocatur will be conditioned accordingly.